t c summary opinion united_states tax_court keisha sampson petitioner v commissioner of internal revenue respondent docket no 2462-04s filed date keisha sampson pro_se kathryn f patterson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure the issues for decision are whether petitioner a received income from self-employment b is entitled to the earned_income_credit c is entitled to head_of_household filing_status and d is entitled to claim two dependency_exemptions some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in luling texas background petitioner timely filed her federal_income_tax return for showing her address as p o box luling texas petitioner claimed derrick mckenzie derrick and destiny sampson destiny as dependents on the return petitioner’s only income was reported on schedule c profit or loss from business the schedule c reported a principal business or profession of secretarial office administrative services pincite old lake road smithville texas petitioner reported gross_income on schedule c of dollar_figure as well as office expense of dollar_figure and phone expenses of dollar_figure resulting in a net profit from business of dollar_figure petitioner also attached to her return a schedule eic earned_income_credit claiming derrick and destiny as qualifying children petitioner signed a public housing dwelling lease for a unit located pincite e avenue i in temple texas the lease required her to pay dollar_figure per month as rent and was to run from date to date in the lease it is agreed that the unit will be occupied only by petitioner glenisha mcdonald freddick andeson destiny sampson and derrick mckenzie during the school year destiny sampson attended brown primary school brown in smithville texas smithville is about miles from temple texas destiny’s report card for has lines for parent's signature all of the signatures are those of glenda lewis destiny continued to attend brown during the school year glenda lewis’s signature is the only one on the report card for the school year a student withdrawal record transfer form for derrick mckenzie indicates that he entered brown on date and withdrew on date on date derrick was enrolled in the meridith-dunbar magnet school in temple texas at some point during the first semester of the school 1the court takes judicial_notice of the approximate distances between the various towns discussed in the opinion see fed r evid b year derrick was enrolled in hermes elementary_school hermes in la grange texas where he remained for the rest of the school year his address was listed by hermes a sec_128 e cedar street la grange texas la grange is about miles from temple discussion because petitioner failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case schedule c income respondent determined that petitioner had not earned the income reported on her schedule c petitioner testified that she had a babysitting business and was self-employed for about a year cutting yards doing odds and ends cleaning house doing several different things to earn a living she added that she poured concrete and worked for obm enterprises for the last years petitioner provided the court with two documents titled original affidavit in any fact in these documents mr o b marshall states that petitioner was engaged in the good_faith performance of principal business or profession of secretarial office administration services during the course of operations of o b marshall d ba obm enterprises inc and the related_party transactions of other business es and individual s as an employee and as a self-employed_individual for petitioner however failed to provide any documentary_evidence of any of her alleged employment activities and did not provide a satisfactory explanation for her lack of evidence mr marshall who appeared as a witness failed to produce any_tax forms pay stubs or invoices to document petitioner’s employment by him in any capacity respondent’s determination that petitioner did not have self-employment_income is sustained earned_income_credit petitioner claimed the earned_income_credit for two qualifying children destiny and derrick respondent determined that petitioner is not entitled to the earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability the credit is a refundable_credit that is treated as a payment of tax sec_6401 sec_32 the credit is based on earned_income which includes wages salaries tips and earnings from self- employment sec_32 c the amount of the credit is determined by multiplying an individual’s earned_income by a percentage sec_32 sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children because petitioner has not shown that she had earned_income for the year she is not entitled to an earned_income_credit because petitioner has not shown that she had any income for the year she was not required to file a federal_income_tax return and the court need not reach the issues of her filing_status and her entitlement to dependency_exemptions see sec_6012 respondent’s deficiency determination is in all respects sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing for respondent decision will be entered
